DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-21 of U.S. Application No. 16/413,315 filed on 05/15/2019 have been examined.
The amendment filed on 03/11/2022 has been entered and fully considered.
Terminal Disclaimer filed and accepted on 04/05/2022.
Claims 1, 8, and 15 have been amended.
Claims 3, 10, 17 has been canceled.
Claims 1-2, 4-9, 11-16, 18-21 are pending in Instant Application.

Response to Arguments
In regards to the Double Patenting rejection: Applicant’s filing of the Terminal Disclaimer has been accepted. The previous double patenting rejection to claims 1-21 has been withdrawn.
In regards to rejection under 35 U.S.C. § 102 (a)(1): Applicant’s amendments and arguments with respect to claims 1, 4-5, 8, 11-12, 15, and 18-19 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 (a)(1) to claims 1, 4-5, 8, 11-12, 15, and 18-19 have been withdrawn.
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 2-3, 6-7, 9-10, 13-14, 16-17, and 20-21 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 2-3, 6-7, 9-10, 13-14, 16-17, and 20-21 have been withdrawn.

Allowable Subject Matter
Claims 1-2, 4-9, 11-16, and 18-21 are allowed over the prior art of record.
As per claims 1, 8, and 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious performing a first quadratic programming (QP) optimization on the target function based on a first trajectory while fixing a first set of variables of the target function, and performing a second QP optimization on the target function based on a result of the first QP optimization while fixing a second set of variables of the target function, wherein the first set of variables of the target function includes dual variables that are used to calculate a distance between each of the one or more obstacles and the ADV.
Claims 2 and 4-7 depend from claim 1, claims 9 and 11-14 depend from claim 8, and claims 16 and 18-21 depend from claim 15 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662